REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
ZEE et al. (US 2020/0305054 A1) discloses a method of a base station for transmitting and receiving data through a network slice, the method comprising: receiving a non-access stratum (NAS) message including network slice request information from a user equipment (UE) configured with the network slice; controlling the network slice request information to be transferred to a core network entity; receiving specific network slice information that is configured based on the network slice request information from the core network entity.
ZEE et al. fails to disclose transmitting the specific network slice information which is included in a handover request message to a target base station; and when a protocol data unit (PDU) session associated with a network slice that the target base station does not support is included in the specific network slice information, receiving a handover request confirmation message including information for indicating the PDU session associated with the network slice not supported by the target base station from the target base station. 
    PNG
    media_image1.png
    733
    1037
    media_image1.png
    Greyscale

receiving network slice request information from a user equipment (UE) configured with the network slice ([0012]: “a method of a network comprising: receiving connection request messages for network slices, which are networks constructed for each service, from a terminal;”); controlling the network slice request information to be transferred to a core network entity ([0012]: “generating security contexts for each network slice based on at least one of identifiers of the network slices and tokens generated during an authentication process with a third party; and transmitting messages including the security contexts generated for each network slice to the base station; and receiving specific network slice information that is configured based on the network slice request information from the core network entity ([0132]: “Next, in step S570, the base station may transmit RRC connection reconfiguration message (5G RRC connection reconfiguration) or attach accept message to the terminal as a response to the connection request message of the terminal.
Bae et al. fails to disclose transmitting the specific network slice information which is included in a handover request message to a target base station; and when a protocol data unit (PDU) session associated with a network slice that the target base station does not support is included in the specific network slice information, receiving a handover request confirmation message including information for indicating the PDU session associated with the network slice not supported by the target base station from the target base station.

    PNG
    media_image2.png
    502
    900
    media_image2.png
    Greyscale

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/           Primary Examiner, Art Unit 2412